PER CURIAM.
This is an appeal from a denial of the defendant’s motion for relief brought pursuant to Criminal Procedure Rule No. 1, F.S.A., Chapter 924, Appendix.
Defendant was indicted for the crime of rape. At arraignment he entered a plea of not guilty. The cause came on for trial and prior to the conclusion of the state’s case the defendant changed his plea to guilty. He was adjudged guilty of the crime of rape and sentenced to confinement in the state prison for the term of his natural life.
In response to defendant’s motion, a full evidentiary hearing was held at which the defendant was present and testified. After receiving testimony and hearing argument of counsel concerning defendant’s allegations that his privately employed counsel was incompetent and that he was coerced into changing his plea from not guilty to guilty, the trial judge denied the motion.
The evidence supports the trial judge’s conclusions and therefore, the order appealed is affirmed.
Affirmed.